Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 23 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                            Alexandria April 23d 1781
                        
                        Great Happiness is derived from friendship, and I do particularly Experience it in the Attachement which
                            Unites Me to You. But friendship Has its duties, and the Man that Likes you the Best will Be the forwardest in Letting you
                            know Every thing where You Can Be Concerned.
                        When the Ennemy Came to your House Many Negroes deserted to them. This piece of News did not affect me much
                            as I little Value those Concerns —But You Cannot Conceive How Unhappy I Have Been to Hear that Mr Lund Washington Went on Board
                            the Ennemy’s vessels and Consented to give them provisions. This Being done By the Gentleman who in Some Measure
                            Represents you at your House will certainly Have a Bad effect, and Contrasts with Spirited Answers from Some Neighbours
                            that Had their Houses Burnt Accordingly.
                        You will do what you think proper about it, My dear General, But, As your friend, it Was My duty
                            Confidentially to Mention the Circumstances.
                        With the Help of Some Waggons and Horses We got in two days from the Camp Near Baltimore to this place. We
                            Halted Yesterday, and Having Made a Small Bargain for a few Shoes are Marching to Frederis Burg. No official Account from
                            Philips, But I am told they Are Removing Stores from Richmond and Peters Burg. I am Surprised No Body writes to me, and
                            Hope Soon to Receive Intelligences.
                        Our Men are in High Spirits. Their Honor Having Been Interested in this Affair, they Have Made it a point to
                            Come with us; and discontents as well as desertion are Entirely out of fashion.
                        Requesting My Best Respects to Be presented to Mrs Washington and Compliments to the family I Have the Honour
                            to Be With those Sentiments which you know My Dear General Your Most obent Servant and friend
                        
                            Lafayette
                        
                        
                            The Chevalier writes me that Count de Rochambeau is Going to join You—So that Both Armies will
                                Cooperate. I Had Rather Remain in Virginia than go to Carolina. This I Mention Because orders Are to Come from General
                                Greene. But if the detachement is to go more Southerly I will get there as fast as I Can.
                        

                    